Per Curiam,
On the trial in the court below the defendant offered no testimony, and consequently the case was disposed of solely on plaintiff’s evidence, part of which tended to prove that defendant was guilty of negligence in carelessly running its car at an unsafe rate of speed, etc. This, without more, would have necessitated submission of the case to the jury; but it also appeared by undisputed evidence that the plaintiff himself was guilty of negligence which contributed to his injury. In view of this undisputed fact, the learned trial judge rightly held that plaintiff could not recover and, accordingly, directed the jury to find for the defendant. The evidence of plaintiff’s contributory negligence was such that a verdict in plaintiff’s favor was unwarranted, and, if found, could not have been sustained. It, therefore, follows that there was no error in directing the jury to find for the defendant.
Judgment affirmed.